                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

WENDY ELLIS BAILEY,

                     Plaintiff,                                 8:19CV237

       vs.
                                                            MEMORANDUM
CITIZENS DISABILITY, LLC, and                                AND ORDER
ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                     Defendants.


       On January 15, 2020, and pursuant to Nebraska Civil Rule 41.2, this court ordered
Plaintiff to “show cause why this action should not be dismissed without prejudice for lack
of prosecution on or before January 31, 2020, in the absence of which this matter shall
be dismissed without further notice to Plaintiff.” (Filing 21 at CM/ECF p. 2 (emphasis in
original).) Plaintiff has failed to respond to the court’s show-cause order. Accordingly,

       IT IS ORDERED:

       1.     Plaintiff’s Complaint is dismissed without prejudice for lack of prosecution;
and

       2.     Judgment shall be entered by separate document.

       Dated this 11th day of February, 2020.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge
